Citation Nr: 1733035	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-19 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to June 6, 2014; in excess of 10 percent from June 6, 2014 to June 15, 2015, and in excess of 30 percent beginning June 16, 2015.  

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

3.  Entitlement to a compensable rating for erectile dysfunction. 

4.  Entitlement to a compensable rating for scar status post metacarpophalangeal fusion of the left hand. 

5.  Entitlement to a compensable rating for a left varicocele surgery scar. 

6.   Entitlement to service connection for lumbar spine disorder.

7.  Entitlement to service connection for bilateral shoulder arthritis, to include as due to herbicide exposure.

8.  Entitlement to service connection for bilateral hand arthritis, to include as due to herbicide exposure.

9.  Entitlement to service connection for bilateral hand neuropathy, to include as due to herbicide exposure.

10.  Entitlement to service connection for left leg neuropathy, to include as due to herbicide exposure.

11.  Entitlement to service connection for kidney disorder, to include as due to herbicide exposure.

12.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) disability.

13.  Entitlement to a rating in excess of 20 percent for status post metacarpophalangeal fusion of the left thumb.

14.  Entitlement to a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty service from February 1966 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2017, the Veteran testified at the Central Office in Washington, D. C. before the undersigned Veterans Law Judge; a transcript of this hearing is of record.

In April 2017, the Veteran submitted new evidence and waived RO consideration of this new evidence.  Thus, the Board will proceed to review and decide the claims with respect to the issues now on appeal.

With respect to the Veteran's lumbar spine disorder claim, the RO denied service connection for a back disorder in August 1973, and a subsequent RO decision in March 2012 confirmed and continued the denial for service connection for a back disability.  It is unclear as to whether the RO characterized the Veteran's most recent claim for service connection for a lumbar spine disability as a claim to reopen.  However, having reviewed the history of the claim, the Board finds that the Veteran's current claim involves a new diagnosis of lumbar spine osteoarthritis and spondylosis.  Although symptoms of back pain were discussed in the previous denial of the Veteran's claim for service connection for a back disability, this current claim is based on a new diagnosis, and thus new and material evidence is not necessary to consider it.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is to be treated as a new claim, obviating the need for new and material evidence).  As such, the Board has captioned the claim above as entitlement to service connection for a lumbar spine disorder as a new claim.

The Board also notes that during the April 2017 hearing, the Veteran's representative raised the issue of service connection for hypertension.  Specifically, the representative argued that the issue was currently on appeal as a VA Form 9 had been filed.  The record demonstrates that a July 2014 rating decision denied reopening the claim for service connection for hypertension.  Following a notice of disagreement, a statement of the case (SOC) was issued by the RO in September 2015.  However, the Veteran's substantive appeal (VA Form 9) was received in February 2016, more than 60 days following the issuance of the SOC and more than one year after mailing of the July 2014 rating decision.  See 38 C.F.R. § 20.200 20.202, 20.302(b) (2016).  Thus, the Veteran's substantive appeal was untimely.  Accordingly, the July 2014 rating action is final.

That notwithstanding, the issue of whether new and material evidence has been received to reopen the claim for service connection for hypertension, to include as secondary to sleep apnea was raised by the record during the April 2017 Board hearing.  Moreover, during the April 2017 hearing, the Veteran also raised the issue of service connection for diabetes, to include as due to herbicide exposure.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of (1) service connection for a lumbar spine disorder; (2) service connection for bilateral shoulder arthritis, to include as due to herbicide exposure; (3) service connection for bilateral hand arthritis, to include as due to herbicide exposure; (4) service connection for bilateral hand neuropathy, to include as due to herbicide exposure; (5) service connection for left leg neuropathy, to include as due to herbicide exposure; (6) service connection for kidney disorder, to include as due to herbicide exposure; and (7) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2017 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal for (1) an increased rating for bilateral hearing loss, 
(2) an increased rating for tinnitus, (3) a compensable rating for erectile dysfunction, (4) a compensable rating for the scar status post left hand and (5) a compensable rating for the scar due to a left varicocele surgery.

2.  The Veteran's currently diagnosed obstructive sleep apnea is secondary to his service-connected PTSD disability. 

3.  The Veteran's left thumb disability has not resulted in limitation of motion of other digits of the left hand and functioning is not so diminished that amputation with prosthesis would equally serve the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue a compensable rating for bilateral hearing loss prior to June 6, 2014; in excess of 10 percent from June 6, 2014 to June 15, 2015, and in excess of 30 percent beginning June 16, 2015 have been met.  
38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the issue of an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

 3.  The criteria for withdrawal of the issue for a compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the issue for a compensable rating for a compensable rating for the scar status post left hand have been met.  38 U.S.C.A. 
§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the issue for a compensable rating for the scar due to a left varicocele surgery have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
6.  The criteria for service connection for obstructive sleep apnea as secondary to the service-connected PTSD disability have been met.  38 U.S.C.A. §§1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria for a rating in excess of 20 percent for status post metacarpophalangeal fusion of the left thumb have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 44.71a, DCs 5152, 5224 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the April 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding the issues for (1) an increased rating for bilateral hearing loss; (2) an increased rating for tinnitus, (3) a compensable rating for erectile dysfunction, (4) a compensable rating for the scar status post left hand, and (5) a compensable rating for the scar due to a left varicocele surgery.  Therefore, there remain no questions of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these claims, and they are dismissed.

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Obstructive Sleep Apnea

The Veteran maintains that his sleep apnea began in service or, alternatively, is secondary to his service-connected PTSD disability.  Given the favorable nature of the Board's decision on a secondary basis, the Board will not address a theory of direct service connection.

Initially, the Board finds that the Veteran has been diagnosed with obstructive sleep apnea.  See July 2013 polysomnography and July 2016 Sleep apnea Disability Benefits Questionnaire (DBQ).

Moreover, the Veteran is currently service connected for PTSD, rated as 50 percent disabling effective May 19, 2010.

The evidence includes an April 2017 Independent Medical Opinion from Dr. T. C., a certified physician in Internal Medicine.  The opinion was based on a review of the claims file and an interview with the Veteran.  Dr. T. C. confirmed a diagnosis of obstructive sleep apnea, diagnosed by polysomnography in January 1996 and July 2013.  Specifically regarding secondary service connection, Dr. T. C. indicated that the Veteran had been diagnosed with PTSD related to his service in Vietnam.  It was noted that the medical literature demonstrated a "strong correlation" between sleep apnea and PTSD across multiple large studies.  Specifically, in published studies, between 40-98 percent of veterans with PTSD also suffered from a diagnosed sleep disturbance, with obstructive sleep apnea as "one of the most common."  This correlation was noted to be demonstrated in studies of veterans from multiple eras of military service, including Vietnam.  Further, a large Veterans Healthcare Administration study of veterans from all eras also demonstrated a marked correlation between obstructive sleep apnea and mood disorders, specifically PTSD.  This study was sufficiently powered to control for other medical comorbidities and found that the association of PTSD and sleep apnea was independent of other confounding factors.  The authors of the study concluded: "Our data strongly support an association between sleep apnea and PTSD."  
Dr. T. C. also stated that there were several biological plausible mechanisms by which PTSD could cause sleep apnea.  Specifically, researchers believed that the recurrent arousals due to trauma may cause the development of sleep apnea.  
Dr. T. C. indicated that the Veteran had reported that his PTSD caused him significant sleep disturbance from nightmares and fragmented, short sleep.  Further, in many studies of veterans, the diagnosis of PTSD generally preceded the diagnosis of sleep pane, as it did in the Veteran's case.  For these reasons, Dr. T. C. opined that it was at least as likely as not that the Veteran's obstructive sleep apnea was secondary to his PTSD disability.  

The Board finds the opinion from Dr. T. C. to be highly probative as to whether the Veteran's sleep apnea is secondary to his PTSD disability.  Dr. T. C. reviewed the claims file, interviewed the Veteran, discussed relevant medical literature in detail, and provided an opinion supported by a well-reasoned rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).

The Board has reviewed the remaining evidence of record and finds that there are no other medical opinions that are contradictory to Dr. T. C.'s findings.  As such, the Board finds that the Veteran's sleep apnea is secondary to his service-connected PTSD disability. 

Accordingly, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea is warranted on a secondary basis.  See 38 C.F.R. §§3.102, 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 U.S.C.A. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Left Thumb 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016). 

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2016), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed herein, the Board has considered the staged rating periods assigned by the RO; moreover, no additional staged rating periods are warranted. 

The Veteran's service-connected left thumb disability is rated as 20 percent disabling under DC 5224, for ankylosis of the thumb.  38 C.F.R. § 4.71a, DCs, 5003, 5224, 5228 (2016). 

Under DC 5224, a 20 percent disability rating is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, DC 5224.  A Note also advises that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. §4.71a, DC 5224.

Because the Veteran currently is in receipt of the maximum disability rating available for his service-connected left thumb disability under Diagnostic Code 5224, other DC's for evaluating thumb disabilities must be considered.  The Board notes in this regard that, because the Veteran is right-handed, his left hand is considered his minor (non-dominant) hand.  

The Board also notes in this regard that a maximum 30 percent rating is assigned under DC 5219 for unfavorable ankylosis of the thumb and any finger of the minor hand.  See 38 C.F.R. § 4.71a, DC 5219 (2016).  A maximum 30 percent rating is assigned under DC 5222 for favorable ankylosis of the thumb and any 2 fingers of the minor hand.  See 38 C.F.R. § 4.71a, DC 5222 (2016).  A maximum 40 percent rating is assigned under DC 5218 for unfavorable ankylosis of the thumb and any 2 fingers of the minor hand.  See 38 C.F.R. § 4.71a, DC 5218 (2016).

The evidence includes an October 2012 VA hand examination.  Current symptoms were noted to include "no motion."  The examiner noted that the Veteran was right hand dominant.  Flare-ups were noted to result in difficulty gripping and picking up objects.  Upon physical examination, there was limitation of motion in thumb, but none noted in other fingers of the left hand.  Ankylosis of the left thumb was confirmed.  The examiner indicated that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

The Veteran was afforded another VA examination in June 2014.  Current symptoms were noted to include pain.  Flare-ups were noted to include pain, which impaired his ability to drive.  Upon physical examination, there was limitation of motion in thumb, but none noted in other fingers of the left hand.  The examiner also indicated that, as a result of the thumb ankylosis, the Veteran had difficulty dressing, holding objects, tying his shoes, and other physical activities involving the thumb.  The examiner also indicated that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

The evidence also includes a June 2015 VA hand and finger examination.  The examiner diagnosed the Veteran with left thumb ankylosis status post metacarphohalngeal fusion.  During the evaluation, the Veteran reported a history of left thumb pain, stiffness, swelling, and weakness.  Flare-ups were noted to result in increased pain that limited function.  Upon physical examination, there was limitation of motion in thumb, but none noted in other fingers of the left hand.  Functional loss and functional impairment was also noted to occur only in the thumb, and no other fingers were noted as being impaired.  There was no indication of ankylosis of any other finger.  The examiner also indicated that, as a result of the thumb ankylosis, the Veteran had difficulty with typing, holding, lifting, and carrying objects.  

Considering this disability under Diagnostic Code 5224, a higher rating in excess of 20 percent is not warranted under this Code as the Veteran is already in receipt of the maximum rating for unfavorable ankylosis. 

A note following Diagnostic Code 5224 indicates that VA must consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  However, the Board finds that the evidence does not demonstrate limitation of motion of the other digits of the left hand.

Regarding amputation, Diagnostic Code 5152 provides disability ratings based on amputation of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5152 (2016).  This is the only diagnostic code pertaining to amputation of the thumb that would allow for a rating in excess of 20 percent, which requires thumb amputation with metacarpal resection warranting a 30 percent rating for the minor hand.  However, the October 2012 and June 2014 VA examiners specifically indicated that the Veteran's functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.

The Board has considered the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion, pursuant to DeLuca. However, in this case, there is no indication that pain, due to disability of the left thumb, results in functional loss greater than the aforementioned rating currently assigned.  38 C.F.R. §§ 4.40, 4.45.  Significantly, there is no additional limitation of other fingers of the left hand and the Veteran's functioning has not been found to be so diminished that amputation with prosthesis would equally serve the Veteran. There is no thus indication that the Veteran has functional loss that most closely approximates the next level of disability for the left thumb, i.e., resulting in additional disability in other digits of the left hand.  Thus, the Board finds that the currently assigned 20 percent disability rating for the thumb already contemplates any functional impairment related to pain, weakness, fatigability, on limitation of motion and does not warrant a higher rating under DeLuca.  For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's left thumb disability is not warranted. 
Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable rating for bilateral hearing loss prior to June 6, 2014; in excess of 10 percent from June 6, 2014 to June 15, 2015, and in excess of 30 percent beginning June 16, 2015 is dismissed. 

An increased rating for tinnitus is dismissed.

A compensable rating for erectile dysfunction is dismissed. 

A compensable rating for the scar status post left hand is dismissed.

A compensable rating for the scar due to a left varicocele surgery is dismissed.

Service connection for obstructive sleep apnea as secondary to the service-connected PTSD disability is granted.  

A rating in excess of 20 percent for status post metacarpophalangeal fusion of the left thumb is denied.



REMAND

Lumbar Spine

The Veteran filed a claim for a back disorder in October 1973, immediately following service separation. 

Although service treatment records currently associated with the claims file are absent for any complaints of a back disorder, an August 1973 rating decision indicated that service records included a complaint of back pain in 1967 secondary to an old injury.  The condition was diagnosed as lumbosacral strain.  
Private treatment records dated in July 2012 from Dr. S. H. show x-ray evidence of osteoarthritis of the lumbar spine.  VA treatment records also show a diagnosis of lumbar spine spondylosis.  

During the April 2017 Board hearing, the Veteran testified that during service he was required to perform heavy lifting of equipment and supplies.  He also reported that he was in the hospital during service for 2 days at Fort Benning as a result of a back injury.  

Upon review of the record, it appears that some of the Veteran's service treatment records may be missing.  As noted above, an August 1973 rating decision indicated that service records included a complaint of back pain in 1967 secondary to an old injury and the Veteran was diagnosed as lumbosacral strain in service; however, this service record is not in the claims file.  Further, although the Veteran reported having been hospitalized at Fort Benning for his back, service treatment records do not contain any records showing treatment for a back disorder.  On remand, additional efforts should be made to obtain any outstanding service treatment records.

Further, the Veteran has not been afforded a VA examination for his back disorder.  Based on the evidence discussed above, the Board finds that a medical opinion regarding the etiology of the Veteran's spine disorder is required.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
Neuropathy, Arthritis, and Kidney Disorders

The Veteran maintains that he has various conditions that are attributable to his exposure to herbicides during service in Vietnam, including joint arthritis (bilateral shoulders, hands, and left leg), neuropathy of the hands and left leg, and a kidney disorder.  See April 2017 Board Hearing Transcript.

During the April 2017 hearing, the Veteran raised the issue of service connection for diabetes, to include as due to herbicide exposure and whether new and material evidence has been received to reopen the claim for hypertension.  As discussed in the Introduction section above, the Board has referred those issues to the AOJ for appropriate action.  Notably, during the April 2017 Board hearing, the Veteran's representative indicated that the Veteran's neuropathy was due to herbicide exposure in Vietnam, or alternatively, as secondary to diabetes mellitus.  

The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam War; therefore he is presumed to have been exposed to herbicide agents, such as Agent Orange.  38 U.S.C.A. § 1116 (f) (West 2014), 
38 C.F.R. § 3.307 (a)(6) (2016).  VA regulations provide a list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  Id.  Such diseases include early-onset peripheral neuropathy, which must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in order for a veteran to be entitled to a presumption of service connection.  Id.  However, when service connection on a presumptive basis is not warranted, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

Regarding the Veteran's claim for bilateral hand and left leg neuropathy, a VA medical opinion was obtained in July 2015.  Although the examiner provided a negative nexus opinion as to whether the Veteran's neuropathy was incurred in service, to include as related to in-service herbicide exposure, the examiner noted that the Veteran's physician (Dr. Soyer) had indicated that the Veteran's peripheral neuropathy was secondary to "renal disease, carpal tunnel syndrome, and sleep apnea."  The July 2015 VA examiner did not address the issue of secondary service connection as sleep apnea had not been service connected at that time.

As discussed above, the claim for service connection for sleep apnea has been granted herein.  Further, the Veteran's kidney disorder claim is being remanded for further development.  A review of Dr. Soyer's October 2013 treatment record (which indicated a possible relationship between neuropathy and sleep apnea and/or renal disease) did not include any supporting rationale.  As such, this conclusion is not sufficient to grant the claim for service connection for bilateral hand and/or left leg neuropathy at this time.  As such, the Board finds that, following adjudication of the claims for service connection for diabetes and a kidney disorder, the Veteran should be afforded a VA examination to assist in determining whether his neuropathy is secondary to any service-connected disability, including sleep apnea and possibly diabetes and/or a kidney disorder.  

Further, regarding the claims for service connection for joint arthritis (hands and shoulders) and a kidney disorder, the AOJ should afford the Veteran a general VA Agent Orange examination to assist in determining whether his arthritis and/or kidney disorder is related to herbicide exposure.  

TDIU

The Veteran is seeking entitlement to TDIU for the period on appeal.  As discussed above, the Board granted entitlement to service connection for obstructive sleep apnea.  Accordingly, the question of entitlement to TDIU (and if appropriate entitlement to special monthly compensation) may be impacted by the initial rating assigned by the AOJ for the Veteran's newly service-connected sleep apnea disability in implementing this decision.  Further, the issue of entitlement to a TDIU is intertwined with the remanded issues.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding service treatment records, to include a 1967 record regarding treatment for back pain and treatment at Fort Benning.  See August 1973 rating decision.  

2.  Then, schedule the Veteran for a VA spine examination from a qualified health care provider to determine the nature and etiology of the Veteran's lumbar spine disorder, currently diagnosed as osteoarthritis and spondylosis.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner is asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder was incurred in service or is otherwise related to service.  (Note: an August 1973 rating decision indicated that service records included a complaint of back pain in 1967 secondary to an old injury.  The condition was diagnosed as lumbosacral strain). 

(b)  All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  Adjudicate the issues of (1) entitlement to service connection for diabetes, to include as due to herbicide exposure, and (2) whether new and material evidence has been received to reopen the claim for hypertension.

4.  Then, schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and etiology of his claimed bilateral shoulder, bilateral hand, left leg neuropathy, and kidney disorder.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner is asked to address the following:

(a)  List all current diagnoses pertaining to the Veteran's shoulders, hands, leg, and kidneys 
(e. g., arthritis, neuropathy, renal disease). 

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disorder(s) was incurred in service or is otherwise related to service, to include herbicide exposure.  (Note: the examiner should assume that the Veteran was exposed to herbicides while serving in Vietnam). 

(c)  Regarding any diagnosed neuropathy, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathy is caused or aggravated by a service connected disability, including sleep apnea.  (Note:  an October 2013 treatment record from Dr. Soyer indicated that the Veteran's peripheral neuropathy was secondary to "renal disease, carpal tunnel syndrome, and sleep apnea.").

(d)  If service connection for diabetes is granted by the AOJ, the examiner should state whether the Veteran's neuropathy is caused or aggravated by diabetes.  

(e)  All opinions are to be accompanied by a rationale consistent with the evidence of record.

5.  Implement the grant of service-connection for obstructive sleep apnea contained in this decision, and assign an initial disability rating for the Veteran's newly service-connected sleep apnea. 

6.  Then, readjudicate the claims for (1) service connection for lumbar spine disorder; (2) service connection for bilateral shoulder arthritis, to include as due to herbicide exposure; (3) service connection for bilateral hand arthritis, to include as due to herbicide exposure; (4) service connection for bilateral hand neuropathy, to include as due to herbicide exposure; 
(5) service connection for left leg neuropathy, to include as due to herbicide exposure; (6) service connection for kidney disorder, to include as due to herbicide exposure; and (7) entitlement to a TDIU.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2011).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


